        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




 HAMILTON THOM-MANUEL                             MCAD NO. 16BEM02179

          Plaintiff,                              EEOC/HUD NO.: 16C-2016-02108

 vs.                                              USDC DOCKET NO.: 1:19-cv-11267

 49 THOMAS PATTEN DRIVE
 OPERATING COMPANY, LLC d/b/a
 CAREONE AT RANDOLPH,

           Defendant.




            PLAINTIFF HAMILTON THOM-MANUEL’S COMPLAINT AND
                        DEMAND FOR TRIAL BY JURY

NOW COMES HAMILTON THOM-MANUEL, the plaintiff in the above-entitled action, and

hereby states as follows:

                                     THE PARTIES

1.     Plaintiff, Hamilton Thom-Manuel, (hereinafter referred to as “Plaintiff” or “Thom-

       Manuel”), is an individual residing in the City of Brockton, County of Plymouth,

       Commonwealth of Massachusetts.

2.     Defendant, 49 Thomas Patten Drive Operating Company (hereinafter referred to

       as “Defendant” or “CareOne”), a corporation organized under the laws of the

       Commonwealth of Massachusetts, and registered to do business within the

       Commonwealth of Massachusetts, and is an employer as defined by 42 U.S.C.

       2000e and Massachusetts General Laws Chapter 151B, § 1, now or formerly



                                           1
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 2 of 13



      having a usual place of business and a principal office at 49 Thomas Patten Drive,

      City of Randolph, County of Norfolk, Massachusetts.


                 STATEMENT OF SUBJECT MATTER JURISDICTION

3.    This is a civil rights action based on unlawful discrimination on the basis of race

      and national origin by an employer against its employee and for unlawful

      retaliation.

4.    This unlawful discrimination was perpetrated by the employer against its employee

      in violation of the Civil Rights Act, 42 U.S.C. 2000e, et seq., as amended, and in

      violation of M.G.L. Chapter 151B, §1, et seq.

5.    These unlawful practices were committed in the Federal District of Massachusetts,

      this Court's judicial district.

6.    This Court has jurisdiction of this matter pursuant to the provisions of 42 U.S.C.

      2000e-5(f)(3) and 28 U.S.C. 1331.

7.    Plaintiff has asserted claims and requests for relief pursuant to Massachusetts law

      that arise from the same facts and circumstances as Plaintiff's claims and requests

      for relief pursuant to Federal law.

8.    The Court has Supplemental Jurisdiction of Plaintiff's state law claims pursuant to

      28 U.S.C. 1367.

                           FACTS COMMON TO ALL COUNTS

9.    Plaintiff is a Nigerian man.

10.   Plaintiff is a member of the protected classes of 42 U.S.C. 2000e, and M.G.L.

      Chapter 151B.




                                            2
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 3 of 13



11.   Plaintiff commenced his employment as a Therapeutic Assistant with Defendant

      on or about June 2006.

12.   Plaintiff was subsequently promoted to the position of Therapeutic Specialist three

      (3) years later and held this position for about seven (7) years.

13.   As part of his employment benefits, Plaintiff was entitled to tuition reimbursement

      up to $2,500 per calendar year.

14.   At all times relevant to this Complaint, Plaintiff performed the duties of his positions

      in a competent and entirely satisfactory manner.

15.   Plaintiff received positive feedback regarding his work performance and received

      at least four positive performance reviews during his employment at CareOne.

16.   At all times relevant to this Complaint, Defendant had an obligation and duty to

      provide Plaintiff with a workplace free from race discrimination.

17.   David Cohen became Plaintiff’s supervisor in 2013. Prior to Mr. Cohen becoming

      Plaintiff’s supervisor he had not received any warnings or any other disciplinary

      actions.

18.   After Mr. Cohen became Plaintiff’s supervisor, Defendant subjected Plaintiff to a

      hostile work environment based on impermissible consideration of his Race/Color

      (Black), and National Origin (Nigerian) and treated him differently than other

      similarly situated employees not members of Plaintiff’s protected classes.

19.   After Mr. Cohen became supervisor, Plaintiff applied for his tuition reimbursement

      however Plaintiff was denied the opportunity to use his benefit

20.   Plaintiff complained to Mr. Cohen that he failed to provide Plaintiff with equal tuition

      reimbursement benefits comparable to other non-minority employees.



                                             3
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 4 of 13



21.   Following his Complaint, Plaintiff received his first written warning on August 11,

      2014.

22.   Defendant ignored Plaintiff’s complaint concerning tuition reimbursement.

23.   On or about December 4, 2014, Plaintiff sued Defendant in Brockton District Court

      (Docket No. 1415SC3343) for the value of the tuition reimbursement benefit.

24.   On or about February 3, 2015 Plaintiff prevailed and Defendant was ordered to

      pay the value of the tuition reimbursement with interest.

25.   Plaintiff continued to be subjected to a host of retaliatory conduct and a hostile

      work environment as a result of asserting his legal right to receive equal

      employment benefits.

26.   Following his Complaint, Plaintiff was also denied the opportunity to apply for the

      promotional position of a Program Manager although the Plaintiff expressed

      interest in the position.

27.   The position of Program Manager was ultimately offered to a white woman despite

      Plaintiff being more qualified for the position.

28.   Defendant paid Plaintiff less than other comparable non-minority Employees in the

      same position.

29.   Following his Complaint, Plaintiff discovered that David Leblanc, a white male,

      earned substantially more than Plaintiff even though Plaintiff had higher credentials

      for the Therapeutic Specialist position.

30.   Despite being subjected to retaliation as a result of asserting his legal right to

      receive equal employment benefits, Plaintiff reapplied for another tuition




                                             4
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 5 of 13



      reimbursement benefit on February 5, 2016 for a course beginning February 16,

      2016 through March 28, 2016.

31.   The application was approved by Defendant on February 8, 2016 and the tuition

      reimbursement benefit was to be paid upon completion of the course. Plaintiff did

      complete the course.

32.   However, Defendant did not provide Plaintiff with the $2,500 tuition reimbursement

      for this course even though Defendant had approved the course for tuition

      reimbursement.

33.   Plaintiff requested a meeting with Defendant’s Human Resource department to

      further discuss his complaints of discrimination, which was scheduled to take place

      on February 24, 2016.

34.   On February 23, 2016, the day before the human resource meeting, Plaintiff and

      coworker, Marie Denice Traversiere, a Therapeutic Assistant, went on a trip to

      Walmart with three residents.

35.   Both Plaintiff and Ms. Traversiere completed the training regarding dietary food

      restrictions prior to February 23, 2016 Walmart trip.

36.   Plaintiff and Ms. Traversiere split up into two groups where Plaintiff supervised two

      of the three residents and Ms. Traversiere supervised V.C.

37.   After their shopping experience, the groups met again in the parking lot next to

      their bus in order to make their way back to the CareOne facility.

38.   At this point, Ms. Traversiere informed Plaintiff that V.C. purchased a bag of chips

      and that she could not prevent V.C. from purchasing the bag of chips without V.C.

      becoming aggressive and agitated inside the store.



                                            5
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 6 of 13



39.   Defendant had a policy instructing its employees to not create or cause a scene to

      upset its residents, especially in public.

40.   Ms. Traversiere further explained that V.C. disobeyed her instructions to not

      purchase it and she did not forcefully remove the bag of chips from V.C.’s hand to

      avoid causing a physical altercation with the patient in public.

41.   When Plaintiff took notice that V.C. purchased the restricted item, Plaintiff agreed

      to deal with the issue in private by waiting until they reached the CareOne facility

      to remove the restricted item.

42.   At no point during the bus ride back to the CareOne facility did V.C. open or attempt

      to consume the bag of chips; he simply held on to it.

43.   Once V.C. was inside the facility, the closed bag of chips was removed from his

      possession and he became very upset and aggressive.

44.   Plaintiff entered the facility and explained to CareOne Management that he was

      not present with V.C. at the time he purchased the bag of chips because the groups

      had split and he was not directly supervising this particular resident inside of the

      store.

45.   Defendant had a policy requiring employees to complete a Trip Activity Sheet

      listing all the items purchased by the patients following an outing.

46.   Plaintiff and Ms. Traversiere complied with the policy and completed the Trip

      Activity Sheet and the document was approved by the Program Director and

      signed by Karen Luston, Director of Nursing.

47.   On February 24, 2016, Plaintiff returned to work with a letter to Defendant

      summarizing some of the incidents of discrimination and retaliatory conduct he had



                                             6
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 7 of 13



      been experiencing as a result of asserting his right to tuition reimbursement benefit

      in preparation for the meeting that was scheduled to take place on this date.

48.   Unbeknownst to Plaintiff, the meeting was cancelled.

49.   As Plaintiff handed Defendant the letter, he was handed a suspension notice in

      which Defendant alleged a resident in his direct supervision was allowed to

      purchase food items on February 23, 2016, referencing V.C.

50.   Defendant thereafter terminated Plaintiff’s employment on March 4, 2016 and the

      meeting with the Human Resource department to discuss Plaintiff’s complaints of

      discrimination never took place.

51.   Moreover, Plaintiff never received his tuition reimbursement for the course

      beginning in February 16, 2016 through March 28, 2016.

52.   Defendant’s termination of Plaintiff’s employment was also discriminatory on the

      basis of race and national origin, as similarly situated non-minority comparative

      employees were not terminated under far more egregious circumstances.

53.   On one occasion, David Leblanc received no disciplinary action after a resident

      under his supervision purchased an alcoholic beverage during an outing, brought

      it back to the facility and consumed it.

54.   On another occasion, Curtis Ushry, an African American employee was directly

      supervising a resident who consumed a prohibited food item and yet he was not

      terminated.

55.   Defendant is unable to articulate a legitimate, non-pretextual, non-discriminatory

      reason for its adverse actions and retaliatory conduct against Plaintiff.




                                             7
        Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 8 of 13



56.   Defendant’s articulated reasons for its adverse action are false and a pretext for

      discrimination against Plaintiff because of his race, national origin and for

      retaliation as a result of Plaintiff asserting his right to equal employment benefits

      and promotional opportunities.

57.   Defendant suspended and subsequently terminated Plaintiff to avoid holding the

      meeting to address his numerous complaints of discrimination, adverse action and

      retaliatory conduct and to avoid paying Plaintiff his tuition reimbursement benefits

      for the courses beginning in February 16, 2016 through March 28, 2016.

58.   As a result of Defendant’s discrimination, Plaintiff has suffered, and continues to

      suffer, losses of past and future wages, earnings, earning capacity, professional

      opportunities, salary and fringe benefits, and has suffered emotional distress and

      anguish of mind, and has suffered, and will continue to suffer, attorney's fees and

      costs and other losses.

                                      COUNT I
                   VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                  OF 1964, AS AMENDED UNLAWFUL DISCRIMINATION

59.   Plaintiff repeats and re-alleges all of the allegations contained in Paragraphs one

      through fifty-eight above as if set forth here in their entirety.

60.   Plaintiff is a member of a protected class pursuant to Title VII of The Civil Rights

      Act Of 1964, as amended as a Black Male of African/Nigerian descent.

61.   Plaintiff complied with the requirement(s) of 42 U.S.C. 2000e-5(e)(1) when he

      properly and in a timely manner filed a Charge of Discrimination with the MCAD,

      said Complaint which was cross-filed with the EEOC, said complaint alleging that

      CareOne subjected him to unlawful discrimination and retaliation.



                                              8
           Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 9 of 13



62.      The Equal Employment Opportunity Commission issued a right to sue letter dated

         March 21, 2019 and Plaintiff pursuant to that notice timely filed a Complaint with

         this Court.

63.      Defendant discriminated against Plaintiff based on impermissible consideration of

         her Race/Color (Black), and National Origin (Nigerian) all as fully set forth above.

64.      The above acts and practices of Defendant constitute unlawful discriminatory acts

         in violation of Title VII of The Civil Rights Act Of 1964, As Amended, 42 U.S.C., §

         2000e.

65.      As a direct and proximate result of Defendant’s unlawful discrimination and

         retaliation in violation of the Title VII, the Civil Rights Act, 42 U.S.C. 2000e, et seq.,

         as amended, the plaintiff has sustained losses of past and future wages, earnings,

         earning capacity, professional opportunities, salary and fringe benefits, and has

         suffered emotional distress and anguish of mind, and has suffered, and will

         continue to suffer, attorney's fees and costs and other losses.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant and:

      a) Declare that Defendant’s conduct violated Title VII, the Civil Rights Act, 42

         U.S.C. 2000e, et seq.;

      b) Issue a mandatory injunction compelling Defendant to provide training to its

         employees, officers and agents, designed to eliminate, prevent and reduce

         discrimination;

      c) Award Plaintiff compensatory damages;

      d) Award Plaintiff punitive damages;



                                                 9
            Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 10 of 13



      e) Award Plaintiff reasonable attorneys' fees, statutory interest, and the costs of this

           action; and,

      f)   Issue such other relief as this Court deems just and proper.

                                     COUNT II
           RACE DISCRIMINATION IN VIOLATION OF M.G.L. CHAPTER 151B, § 4

66.        Plaintiff restates, realleges and incorporates by reference herein all allegations one

           through sixty-five of the Complaint.

67.        Defendant unlawfully discriminated against Plaintiff because of and on account of

           his race in violation of M.G.L.ch. 151B, § 4.

68.        As a direct and proximate result of Defendant’s unlawful discrimination in violation

           of M.G.L. Chapter 151B, § 4, Plaintiff has sustained losses of past and future

           wages, earnings, earning capacity, professional opportunities, salary and fringe

           benefits, and has suffered emotional distress and anguish of mind, and has

           suffered, and will continue to suffer, attorney's fees and costs and other losses as

           he will show at trial.

69.        Plaintiff complied with the requirement(s) of Massachusetts General Laws Chapter

           151B, § 5 when he properly and in a timely manner filed a complaint with the

           MCAD, said complaint alleging that Defendant subjected him to unlawful

           discrimination.

70.        More than ninety days have passed since Plaintiff filed a Complaint with the

           MCAD.

71.        Massachusetts General Laws Chapter 151B, § 9 authorizes Plaintiff to bring this

           private civil action against Defendant.




                                                  10
            Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 11 of 13



72.        As a direct and proximate result of Defendant’s unlawful discrimination and

           retaliation in violation of the M.G.L.ch. 151B, et seq., as amended, the plaintiff has

           sustained losses of past and future wages, earnings, earning capacity,

           professional opportunities, salary and fringe benefits, and has suffered emotional

           distress and anguish of mind, and has suffered, and will continue to suffer,

           attorney's fees and costs and other losses.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant and:

      a) Declare that Defendant’s conduct violated Title VII, the Civil Rights Act, 42

           U.S.C. 2000e, et seq.;

      b) Issue a mandatory injunction compelling Defendant to provide training to its

           employees, officers and agents, designed to eliminate, prevent and reduce

           discrimination;

      c) Award Plaintiff compensatory damages;

      d) Award Plaintiff punitive damages;

      e) Award Plaintiff reasonable attorneys' fees, statutory interest, and the costs of this

           action; and,

      f)   Issue such other relief as this Court deems just and proper.


                                    COUNT III
              RETALIATION IN VIOLATION OF M.G.L. CHAPTER 151B, § 4(4)

73.        Plaintiff restates, realleges and incorporates by reference herein all allegations one

           through seventy-two of the Complaint.




                                                 11
            Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 12 of 13



74.        Defendant discriminated and retaliated against Plaintiff for exercising rights

           protected under M.G.L. c. 151B, by, inter alia, terminating his employment and

           depriving him of earned benefits, causing his employment to be terminated and

           benefits not to be paid or otherwise interfering with the terms and conditions of his

           employment.

75.        As a result, thereof, Plaintiff has suffered, and continues to suffer, losses of past

           and future wages, earnings, earning capacity, professional opportunities, salary

           and fringe benefits, and has suffered emotional distress and anguish of mind, and

           has suffered, and will continue to suffer, attorney's fees and costs and other losses.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment against

Defendant and:

      a) Declare that Defendant’s conduct violated Title VII, the Civil Rights Act, 42

           U.S.C. 2000e, et seq.;

      b) Issue a mandatory injunction compelling Defendant to provide training to its

           employees, officers and agents, designed to eliminate, prevent and reduce

           discrimination;

      c) Award Plaintiff compensatory damages;

      d) Award Plaintiff punitive damages;

      e) Award Plaintiff reasonable attorneys' fees, statutory interest, and the costs of this

           action; and,

      f)   Issue such other relief as this Court deems just and proper.




                                                 12
       Case 1:19-cv-11267-ADB Document 1 Filed 06/06/19 Page 13 of 13



                            COUNT IV
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

76.   Plaintiff restates, realleges and incorporates by reference herein all allegations one

      through seventy-five of the Complaint.

77.   There is an implied covenant of good faith and fair dealing in the contract between

      Defendant and Plaintiff.

78.   Defendant arbitrarily, capriciously, or in bad faith terminated Plaintiff in order to

      deprive him of his earned educational reimbursement tuition credit.

79.   Defendant has been unjustly enriched by, inter alia, receiving the financial and

      other benefits of Plaintiff’s services and performance without paying him his earned

      tuition reimbursement credit.

80.   As a result of that breach, Plaintiff has suffered, and continues to suffer, losses of

      past and future wages, earnings, earning capacity, professional opportunities,

      salary and fringe benefits, and has suffered emotional distress and anguish of

      mind, and has suffered, and will continue to suffer, attorney's fees and costs and

      other losses.

                                                 Respectfully submitted,
                                                 Hamilton Thom-Manuel,
                                                 By his attorneys,

                                                 /s/ Sania S. Santos______________
                                                 Sania Santos, Esq., BBO No. 690735
                                                 santos@alvessantoslaw.com
                                                 Starlene Alves, Esq., BBO No: 688869
                                                 alves@alvessantoslaw.com
                                                 Alves|Santos, LLP
                                                 37 Belmont St. Unit 203
                                                 Brockton, MA 02139
                                                 (774)203-9751 x2
                                                 (774)206-2154
Dated: June 6, 2019

                                            13
